Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to application 16/803909 filled on 02/27/2020.
Claims 1-20 are currently pending and have been examined.

Detailed Action

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
Claims 1-20 are drawn to a method and system, which is/are statutory categories of invention (Step 1: YES). 
Step 2A Prong One:
Independent claims 1, 11, and 15 recite determining an order of a plurality of display modules and generating a dashboard including the plurality of display modules.  The recited limitations, as drafted, under their broadest reasonable interpretation, cover Step 2A Prong One: YES).
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a client device and a display module, which are additional elements that are recited at a high level of generality  such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The claims recite the additional element of receiving a selection from a patient and transmitting the dashboard to the client device, which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract idea of identifying and reporting events preceding a pattern in a set of user data. See: MPEP 2106.05(g). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical 
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See: MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional 
Paragraphs 20-23 wherein “[0021] Server 101 may be a computing device configured to generate clinical queues for utilization by one or more healthcare providers. In different embodiments, server 101 may take the form of a mainframe computer, server computer, desktop computer, laptop computer, tablet computer, network computing device, mobile computing device, mobile communication device, and so on.
Paragraph 43 wherein “[0043]    The queue management system 200 comprises a modeling module 201 configured with a plurality of models or assessment programs for evaluating or predicting risk of a plurality of individuals. To that end, the modeling module 201 includes a plurality of models including a first model 202, a second model 203, and a third model 204, though it should be appreciated that the modeling module 201 may include more or less than three models in some examples. Specifically, each model of the plurality of models comprises a different model for predicting a variety of measures of healthcare consumption. For example, the plurality of models may be configured to generate scores for individuals based on medical claims data, demographic data, and so on, in a variety of categories such as risk, cost, predicted length of stay, and so on.”

[0022] Server 101 includes a logic subsystem 103 and a data-holding subsystem 104. Server 101 may optionally include a display subsystem 105, communication subsystem 106, and/or other components not shown in FIG. 1. For example, server 101 may also optionally include user input devices such as keyboards, mice, game controllers, cameras, microphones, and/or touch screens.

[0023] Logic subsystem 103 may include one or more physical devices configured to execute one or more instructions. For example, logic subsystem 103 may be configured to execute one or more instructions that are part of one or more applications, services, programs, routines, libraries, objects, components, data structures, or other logical constructs. Such instructions may be implemented to perform a task, implement a data type, transform the state of one or more devices, or otherwise arrive at a desired result.”


Paragraph 90, where “Thus, systems and methods for intelligent dashboards for healthcare providers are provided. In one embodiment, a method comprises receiving, from a user of a client device, a selection of a patient, determining an order of a plurality of display 
The claims recite the additional element of receiving a selection of a patient and transmitting the dashboard to the client device, which amounts to extra-solution activity concerning mere data gathering. The specification (e.g., as excerpted above) does not provide any indication that the additional elements are anything other than well‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are here). See: MPEP 2106.05(g). 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2-10, 12-14 and 16-20 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-10is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen et al. (US 2017/0228505 A1).

In claim 1, a method, comprising: 
Allen teaches:
receiving, from a user of a client device, a selection of a patient (Para. 27 wherein a patient profile is selected); 
determining an order of a plurality of display modules, each display module displaying information relating to the patient (Para. 27 wherein determining the display priority is taught); 

transmitting the dashboard to the client device for display to the user (Para. 24, 27, 28,  31, and 37 wherein the information can be displayed to the user).

As per claim 2, Allen teaches the method of claim 1, wherein determining the order of the plurality of display modules comprises predicting, for each display module of the plurality of display modules, an actionability or relevancy of each display module for display to the user, and determining the order according to the predicted actionability or relevancy (Para. 27).

As per claim 4, Allen teaches the method of claim 1, wherein the order of the plurality of display modules is determined according to one or more healthcare predictions for the patient (Para. 26-27 wherein machine learning modules are used to predict patient treatments and priority of display).

As per claim 5, Allen teaches the method of claim 4, further comprising displaying, to the user via the client device, a clinical queue comprising a list of individuals prioritized for healthcare intervention based on a plurality of risk scores generated with a plurality of predictive models, wherein receiving the selection of the patient comprises receiving a selection by the user of the patient from the clinical queue (Para. 23 and 26-27).

As per claim 6, Allen teaches the method of claim 5, further comprising retrieving a prediction or risk score from a predictive model of the plurality of predictive models, wherein the prediction or the risk score is responsible for inclusion of the patient in the clinical queue, and adjusting the order of the display modules according to the prediction or the risk score (Para. 40 wherein “user interface 310 may be dynamically changed or adjusted in response to user interaction”) .

As per claim 7, Allen teaches the method of claim 1, further comprising receiving, from the client device, feedback regarding the order of the display modules, and training a predictive model for determining the order with the feedback (Para. 29 and 41). 

As per claim 8, Allen teaches the method of claim 1, wherein the plurality of display modules includes one or more of a display module depicting healthcare timelines, a display module depicting future clinical predictions, a display module depicting medical claims history in a textual format, a display module depicting medical claims history in a timeline format, a display module depicting a timeline of pharmaceutical prescriptions, a display module depicting healthcare insurance eligibility, a display module depicting contact information for the patient, and a display module depicting notes relating to the patient provided by a healthcare provider (Para. 37).

As per claim 9, Allen teaches the method of claim 1, further comprising retrieving the information relating to the patient from a plurality of databases stored in separate 

As per claim 10, Allen teaches the method of claim 1, wherein a subset of the plurality of display modules in the dashboard are immediately displayed to the user via the client device, and wherein a remainder of the plurality of display modules are not immediately displayed to the user via the client device (Fig. 5 wherein only top priority  treatment options are displayed).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 2017/0228505 A1) in view of Fram (US 10,395,762 B1).

As per claim 3, Allen teaches the method of claim 1. Allen does not explicitly teach however Fram teaches, wherein the order of the plurality of display modules is determined based on a type of user for the user (Fram Col. 2 lines 40-50 wherein “determined custom ordering as an order of displaying series of the exam, preloading series of the exam, processing series of the exam with computer aided diagnostics, and/or generating reconstructions of images of series of the exam. In some embodiments, use of the determined custom ordering is determined based on user preferences, group preferences, site preferences, system preferences, and/or default software preferences”.
It would have been obvious to one of ordinary skill in the art at the time of filling to combine the optimizing the visualization for comparative treatment analysis as taught in Allen with customizing the display based on type of user as taught in Fram.  The well-known elements described are merely a combination of old elements, and in 

	
Claims 11-20 recite substantially similar limitations as seen in claims 1-10 and hence are rejected for similar rationale as noted above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

MAROUN P. KANAAN
Primary Examiner
Art Unit 3686



/MAROUN P KANAAN/Primary Examiner, Art Unit 3686